Title: To James Madison from Richard Shippey Hackley, 31 March 1808
From: Hackley, Richard Shippey
To: Madison, James



Sir
Consulate of the United States San Lucar de Barras. 31st. March ‘8

This will accompany my respects of the 15th since the date of which Interesting events have passed in this country.  On the 18th the power of the Prince of peace terminated, his fall being as Sudden and unexpected, as his advancement to power had been astonishing.  His property has been confiscated and his person is now in Confinement at Madrid.  He is accused of many enormities.  Howfar They merit Credit is more than difficult to give an opinion on.  But a directing hand is certainly visible in the fate of this man.  Charles the 4th has retired from Public life, and his son the Prince of Austurias was proclaimed King at Madrid, on the 20th as Ferdinand the 7th.  The first division of the French Army on the Command of the General in chief, the Grand Duke of Berg & Cleves entered Madrid about the 20th, and the Emperor Napoleon, was expected before the 26th.  We may expect the Troops of the Emperor of France in this Neighbourhood about the 10th Next month.  With Sentiments of Entire respect & Esteem I am Sir Your mo: Ob Sert.

Richd: S Hackley


Tobacco pr Quintal of 106 lbs.  30 to 35$ hard Ds.
Flour  15$ Per Barril
Cocoa Carraccas  46$ pr Ql: of 106 lbs.
Havanna ssels  21$ Do. of 106 lbs.
Do. Brown 17$


R. S. H.

